Citation Nr: 0519777	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1952 to September 
1953.  He died in April 1995.  The appellant is the veteran's 
surviving spouse.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In January 1999, the Board remanded 
the appeal for additional development, and in July 2003, the 
Board remanded the appeal for notification to the appellant 
in conformance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appeal again returns to the Board.  

The appellant requested a Travel hearing before the Board.  
The requested Travel Board hearing was conducted in September 
1998 before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran died in April 1995; an autopsy report 
establishes that the veteran suffered an acute myocardial 
infarction.


3.  At the time of his death, the veteran had been awarded 
service connection for a shrapnel wound, left arm, evaluated 
as 40 percent disabling, muscle damage, right thigh and knee, 
evaluated as 20 percent disabling, an opacity of the cornea, 
right eye, evaluated as 10 percent disabling, and shrapnel 
wound scars, left thigh, left leg, and left neck, evaluated 
as noncompensable.  The combined rating was 60 percent.

4.  The preponderance of the competent and probative evidence 
of record is against a finding that myocardial infarction or 
hypertension was present in service or manifested until many 
years after service discharge and is against a finding that 
the veteran's service-connected disabilities due to shrapnel 
wounds caused or contributed substantially or materially to 
cause the veteran's death due to acute myocardial infarction.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death, or other entitlement to veterans' benefits.  
The appellant contends that the veteran's service-connected 
weakness of the legs caused him to fall, and that the 
veteran's difficulty in regaining his feet, caused by his 
service-connected disabilities and weakness, triggered the 
myocardial infarction which caused his death.  Alternatively, 
the appellant claims that the veteran's fatal heart attack 
was caused by high blood pressure either incurred in service 
or resulting from the veteran's service-connected 
disabilities.  The appellant reiterated these contentions at 
a September 1998 hearing before the Board.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed the VCAA into law.  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claim for service connection for the cause of 
the veteran's death was first denied in 1995, nearly 10 years 
ago, but no final decision has yet been issued.  Both the 
VCAA and the implementing regulations, collectively referred 
to as "the VCAA," are applicable to that claim.  The Board 
notes, however, that the VCAA is not applicable to the claim 
for benefits under 38 U.S.C.A. § 1318, because the outcome of 
that claim is determined under the law, and no factual 
development could change the outcome of that claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  Second, the RO must inform the claimant of 
the information and evidence VA will seek to provide.  See 38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Id.  Finally, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency of this claim, the Board will 
not discuss in detail each communication to the appellant.  
The Board will summarize only those communications most 
relevant to the duty to assist the appellant and provide 
notice.  

The appellant's initial notices of the denial of her claim 
did not discuss the VCAA, since the claim was submitted five 
years prior to the enactment of the VCAA.  The appellant 
testified at a Travel Board hearing conducted in 1998.  

By a remand issued in January 1999, the Board explained what 
evidence was missing, given the private medical statements 
obtained from M. Weiss, Ph.D., and from M. Farescal, M.D.  
The Board remand advised the appellant that further medical 
opinion would be requested.  Following this remand, 
additional VA clinical records were obtained.  Following the 
discussion at her Travel Board hearing and in the January 
1999 Remand, the appellant obtained additional private 
medical opinion.

The appellant received notice of the VCAA in a September 2002 
supplemental statement of the case (SSOC), which included the 
full text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the provisions of the VCAA.

By a Remand issued in July 2003, the Board again informed the 
appellant of the enactment of the VCAA.  This Board Remand 
informed the appellant of the provisions of the VCAA for 
which notice had not been provided.  By a letter issued in 
June 2004, the Appeals Management Center specifically 
informed the appellant that she had one year to submit or 
identify any additional evidence she deemed relevant to the 
claim.  The appellant resubmitted a letter she had previously 
provided in January 2002 and resubmitted an April 2003 
private medical statement she had provided.  By a SSOC issued 
in April 2005, the appellant was again notified of the 
provisions of 38 C.F.R. § 3.159.  

By a statement submitted in April 2005, the appellant stated, 
"I have stated my case completely[.]  I have no more 
information for you.  Please expedite this as quickly as 
possible since it has been ongoing for nearly 10 years."  
(Emphasis in original).  By a statement submitted in June 
2005, the appellant reiterated that she had no additional 
evidence to submit and that she wished to have review of her 
claim be conducted as soon as possible.

The record establishes that the appellant has been clearly 
notified of the evidence required to substantiate her claim, 
of the provisions of the VCAA, of VA's duty to assist her to 
obtain evidence, of the types of evidence VA would assist her 
to obtain, and of her responsibility to submit or identify 
evidence.  Moreover, the record establishes that the 
appellant has specifically indicated that she had been 
provided an opportunity to submit additional evidence, that 
she is aware that she had an opportunity to submit additional 
evidence, that she knows that she may submit any evidence, of 
any type, and that she has no further evidence and does not 
wish her opportunity to submit or identify evidence to remain 
open.

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant did not 
receive notice of the provisions of the VCAA and of the 
criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has described above, the 
appellant has been afforded numerous opportunities to 
authorize VA to obtain evidence on her behalf, and has 
declined to provide such authorization.  

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it appears that the appellant has 
received actual notice of all provisions of the VCAA.  The 
Board finds that each of the notice requirements set forth in 
Pelegrini II has been met.  In particular, the multiple 
communications of record from the appellant established that 
the appellant was, in fact, aware of the evidence she needed 
to submit to substantiate her claim for the cause of the 
veteran's death, and was aware that VA had obtained all 
evidence she had identified and that VA had obtained all 
other evidence it was required to obtain or provide under the 
duty to assist.  There is no indication in the record that 
the appellant has identified any records that might be 
relevant which have not been obtained, and the appellant 
herself has stated, in two separate statements provided in 
2005, that she has no additional evidence.  Moreover, the 
appellant has clearly demonstrated, as described above, that 
she is aware that medical evidence is required to 
substantiate her claim, and she has obtained and submitted 
private medical statements.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claim at issue here.  

Law and regulations governing service connection 
and service connection for cause of a veteran's death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310.  The standards and criteria for determining whether 
the disability and death are service-connected are those 
applicable to a determination of service connection under 
38 U.S.C.A. § 1110 (the standards under title 11, U.S.C.A.).  
In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a). 

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Factual background 

The available records related to the veteran's service 
reflect that he was wounded during combat against enemy 
forces in Korea.  However, no service medical records are 
available.  He sustained a fracture of the humerus, left arm, 
and injuries to the right knee and ankle and to the lateral 
side of the left thigh.  He was granted service connection 
for his injuries effective in October 1953, immediately 
following his service discharge. 

On VA examination conducted in November 1953, the veteran's 
blood pressure was 128/80.  The veteran had a postoperative 
scar on the medial aspect of the right patella.  There was an 
area of hypesthesia, but no other noted abnormality, in the 
distribution of the lateral and anterior femoral cutaneous 
nerves, left thigh, and of the anterior femoral cutaneous 
nerve over the right patella and of the saphenous nerve over 
the right ankle.  The initial evaluations assigned for those 
disabilities resulted in an initial 50 percent combined 
evaluation.  

VA clinical records reflect that, in January 1993, biopsy 
examination of the veteran's right thigh muscle was conducted 
because the veteran complained of proximal weakness and 
numbness in the lower extremities and upper extremities, 
suggestive of myositis.  The impression was inflammatory 
myositis.  He reported that he had begun falling over the 
past six months secondary to leg weakness.  February 1993 
outpatient treatment notes reflect that the veteran's blood 
pressure was 170/110.  An April 1993 clinical note reflects 
that inclusion body myositis was diagnosed on biopsy.  

The report of a May 1993 through June 1993 VA hospitalization 
reflects that the veteran was fitted with a left knee brace 
because of recurvatum in the left knee, which caused a gait 
disorder, and increased the veteran's vulnerability to falls, 
given his progressive weakness related to his diagnosis of 
myositis.  The summary is devoid of evidence of the severity 
of the veteran's shrapnel wounds and is devoid of reference 
to those service-connected disabilities.  For purposes of 
information only, and without reliance thereon, the Board 
notes that recurvatum is a backward bending or curvature.  
Dorland's Illustrated Medical Dictionary 1436 (27th ed. 
1988).    

By a rating decision issued in September 1993, an increased 
evaluation from 10 percent to 20 percent was granted for 
muscle damage of the right thigh and knee, and the veteran's 
combined evaluation for all service-connected disabilities 
increased to 60 percent.

Clinical notes dated in February 1994 reflect that the 
veteran reported some improvement in muscle power with use of 
steroids.  There was proximal muscle atrophy bilaterally in 
both the upper and lower extremities.

The summary of a June 1994 to July 1994 VA hospitalization 
reflects discussion of the diagnosis of inclusion body 
myositis, made by biopsy.  For purposes of information only, 
and without reliance thereon, the Board notes that myositis 
is defined as inflammation of a voluntary muscle.  Dorland's 
Illustrated Medical Dictionary 1216 (30th ed. 2003).  
Inclusion body myositis is defined as a progressive 
inflammatory myopathy primarily involving muscles of the 
pelvic region and lower limbs, usually seen in older people.  
Id.

The VA clinical records reflect that the veteran's 
polymyositis was treated with steroids and methotrexate.  For 
purposes of information only, and without reliance thereon, 
the Board notes that methotrexate is defined as a folic acid 
antagonist that acts by inhibiting synthesis of DNA, RNA, and 
protein, and is used as an antineoplastic in treatment of a 
wide variety of malignancies and to treat psoriasis and 
severe rheumatoid and psoriatic arthritis.  Dorland's 
Illustrated Medical Dictionary 1144-45 (30th ed. 2003).  He 
was hypertensive, and treating providers opined that 
hypertension was likely secondary to steroid use.  

The summary of a June 1994 through July 1994 VA 
hospitalization reflects that the veteran was admitted after 
he complained of severe low back pain, without radiation, 
following a fall which occurred on the day of admission.  The 
veteran was found to have a compression fracture of T12.  The 
provider concluded that the veteran fell secondary to his 
myositis.  

September 1994 VA outpatient treatment records reflect that 
the veteran had severe quadriceps atrophy.  These records are 
devoid of evidence of the severity of the veteran's shrapnel 
wounds to the legs and are devoid of reference to those 
service-connected disabilities.

By statements submitted in November 1994, the veteran 
indicated that he was now housebound and totally disabled.  
He sought a total evaluation based on unemployability.  The 
veteran reported that he last worked in February 1993, and 
that he was unable to continue working in maintenance for the 
Board of Education because the muscles in his legs were weak 
and he kept falling.  The veteran stated that he had 
inclusion poly "malitis (sic)".  The claim had not been 
adjudicated when the veteran died in early 1995.

At the time of his death, the veteran had been awarded 
service connection for a shrapnel wound, left arm, evaluated 
as 40 percent disabling, muscle damage, right thigh and knee, 
evaluated as 20 percent disabling, an opacity of the cornea, 
right eye, evaluated as 10 percent disabling, and shrapnel 
wound scars, left thigh, left leg, and left neck, evaluated 
as noncompensable.  The combined rating was 60 percent.

The report of autopsy conducted in April 1995 noted that 
methotrexate and prednisone had been prescribed to treat the 
veteran's polymyositis.  The history provided was that the 
family found the veteran, who had gone for a walk, on the 
ground.  When emergency medical personnel arrived, the 
veteran was in ventricular tachycardia.  He went into 
asystole and required intubation at the scene.  The autopsy 
disclosed that the veteran's heart had focal areas of acute 
ischemic change consistent with acute myocardial infarction.  
There was muscular fiber atrophy, degeneration, regeneration, 
and focal necrosis associated with focal chronic inflammation 
containing lymphocytes, plasma cells, and macrophages and 
patchy fatty infiltrate in the muscle fibers of the 
quadriceps muscle of the thigh where samples were collected.  
The final anatomic diagnoses were generalized 
arteriosclerotic vascular disease with moderate aortic 
atherosclerosis, cardiomegaly, left ventricular hypertrophy, 
myocardial infarction, acute and old myocardial infarction of 
the posterior and inferior septal wall and posterior septum, 
pulmonary congestion and edema, pulmonary emphysema, and 
polymyositis involving predominately the quadriceps muscle of 
the thigh.  

A neighbor, E.L., submitted a statement, received in August 
1995, indicating that the veteran would fall to the ground 
for no apparent reason at times and it was a great strain for 
him to hold himself up.  K.G., who stated she observed the 
veteran during his employment with the school system prior to 
his retirement in February 1993, provided a May 1995 
statement that the veteran had begun to fall a lot at work 
prior to his retirement.

A private medical statement from M. Farescal, M.D., dated in 
August 1996, date stamped as received by the RO in January 
1998, and resubmitted by the appellant at the September 1998 
Travel Board hearing, states that, given the veteran's 
history and the manner of death, there was a "strong 
possibility" that the veteran suffered his myocardial 
infarction a "while attempting to get to his feet."

Michael J. Weiss, Ph.D., in a statement dated in July 1996, 
provided an opinion that it was "extremely plausible" that a 
fall and the resulting trauma "could have contributed" to the 
veteran's fatal heart attack.  He further stated that the 
service-related injuries could have, and "most likely did," 
contribute to the fatal heart attack.  He opined that the 
service-related injury should be considered as being a 
contributory factor in the veteran's death.

A VA reviewer stated, in an April 2002 opinion, that the 
veteran's sudden cardiac death was the result of long-
standing hypertension, which was not present in service.  The 
reviewer noted that the veteran had polymyositis, which was 
not service connected, and discussed the VA Rheumatology 
Clinic notes dated in September 1994 which documented severe 
quadriceps muscle atrophy.  The reviewer stated that a 
conclusion that a myocardial infarction was incurred while 
the veteran was attempting to get to his feet was purely 
speculative and there was no support for this speculation in 
the record, which reflected multiple falls with no cardiac 
symptoms or complaints following these falls.

In an April 2003 statement, Dr. Farescal stated that the 
service-connected shrapnel wounds weakened the veteran's 
muscles and that his continuing falls and struggling to get 
up may have triggered an acute coronary event.

By a statement dated in April 2003, M. Hoffman, M.D., stated 
he had reviewed the veteran's clinical records which 
documented that the veteran had profound muscle weakness with 
multiple falls.  The veteran's muscle weakness, he noted, had 
two etiologies, including both shrapnel injuries and 
polymyositis or inclusion body myopathy.  He had been treated 
with steroid therapy and methotrexate with little response.  
Dr. Hoffman provided an opinion that the ongoing myopathic 
process and past shrapnel injuries contributed to muscle 
weakness and profound debility and that it was "certainly 
plausible" that the veteran was severely straining to get up 
from a supine position and Valsalva stress triggered a 
myocardial infarction.

Analysis

Making a determination in a claim that involves the cause of 
death of a veteran is difficult, because, as the medical 
evidence and opinions in this case clearly reflect, all 
systems in the body are related, and every disorder or 
disability can and may affect both an individual's life and 
the timing and cause of the individual's death.

VA regulations anticipate that any service-connected 
disability may have affected a veteran's life and may affect, 
to a greater or lesser degree, the veteran's death.  In 
attempting to reflect the fact that any service-connected 
disability has some effect on a veteran's overall health, 
while attempting to limit veterans' benefits for the cause of 
a veteran's death to those instances where the service-
connected disabilities were particularly significant, the 
regulations provide that service connection will be granted 
for the cause of a veteran's death if service-connected 
disability "contributed substantially or materially."  

The regulations further state that it is not sufficient to 
show that the service-connected disability "casually 
shared" in producing death, but rather, it must be shown 
that there was a "causal" connection.  Distinguishing 
between whether a service-connected disability casually 
shared or causally shared in a veteran's death, and 
distinguishing whether the service-connected disability 
contributed to the veteran's overall debility or instead 
contributed materially or substantially requires judgments as 
to the degree of connection between the various factors 
present at the time of a veteran's death.  These judgments 
frequently turn on slight differences as to the degree of 
causation and contribution, and are susceptible to varying 
interpretations.

This case is no exception.  The facts and circumstances 
provide some support for the appellant's contentions.  The 
issue is whether the evidence is sufficient to establish that 
it is at least as likely as not, that is, a 50 percent 
likelihood (equipoise), or a greater likelihood, that the 
contribution of the service-connected disabilities was of 
such importance as to be material or substantial or causal 
rather than "casual."  

The evidence favorable to the appellant's claim includes the 
July 1996 statement from Dr. Weiss.  Dr. Weiss hypothesized 
that the veteran fell and was unable to break his fall 
because of the service-connected arm injury.  Dr. Weiss 
stated that the bruises on the veteran's lower extremities 
and forehead were consistent with that hypothesis.  Dr. 
Weiss's statement that it was "extremely plausible" that a 
fall of that nature and the resultant trauma "could have 
contributed" to the veteran's fatal heart attack and his 
further statement that the service-related injuries "could 
have and most likely did contribute" to the fatal heart 
attack are somewhat favorable to the appellant's claim, since 
that opinion indicates that the appellant's claim is 
plausible.    

However, Dr. Weiss offered no explanation for his opinion 
that the veteran's fall, and, in particular, the veteran's 
inability to break his fall with the service-connected left 
arm, contributed to the fatal heart attack.  In its January 
1999 remand, the Board specifically directed the RO to 
request that Dr. Weiss provide a statement explaining his 
opinion and discuss the medical evidence supporting that 
opinion.  In response to the RO, Dr. Weiss, in a statement 
dated in March 2000, noted that the weights of his opinion 
should be considered in light of his educational preparation, 
which included a Ph.D. in biochemistry, and his experience 
accrued through more than a decade in the field of medical 
laboratory science.  He explained that his opinion was based 
on his experience.

However, Dr. Weiss provided no discussion of the relationship 
between the veteran's nonservice-connected disorders and his 
weakness or death, and provided no discussion quantifying the 
extent of contribution of the service-connected disabilities 
to the fatal heart attack.  While Dr. Weiss's opinion 
establishes that it is plausible that the veteran's service-
connected disabilities contributed in some manner to the 
veteran's fatal heart attack, his opinion does not establish 
that the service-connected disabilities contributed 
materially or substantially to the veteran's hypothesized 
fall, or that the fall contributed materially or 
substantially to the myocardial infarction which caused the 
veteran's death.  

To the extent that Dr. Weiss's opinion suggests that it is 
more likely than not that weakness due to a service-connected 
disability resulted in a fall, which then triggered a fatal 
myocardial infarction, the Board concludes that the 
persuasive value of this opinion is limited, since Dr. Weiss 
did not discuss the veteran's history of hypertension, nor 
did Dr. Weiss discuss the contribution of nonservice-
connected myositis as compared to the service-connected 
disabilities in relationship to the suspected fall prior to 
the fatal myocardial infarction.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).

Moreover, as the VA reviewer who provided an April 2002 
opinion noted, the events preceding the veteran's fatal 
myocardial infarction were not witnessed, and the conclusion 
that a fall preceded the myocardial infarction is 
speculative. 

The VA clinical records of the veteran's treatment for 
inclusion myositis are unfavorable to the veteran, as those 
records include statements that the veteran fell as a result 
of myositis, had a gait disorder due to myositis and 
recurvatum, and are devoid of discussion or reference to the 
service-connected disabilities.  The VA clinic records also 
reflect that the veteran's nonservice-connected polymyositis 
affected the strength in both the upper extremities and lower 
extremities, thus rendering less persuasive any medical 
statement favorable to the appellant's claim on the basis 
that trauma due to a fall or weakness in arising was the 
result of service-connected left arm weakness.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The VA clinical records, including contemporaneous statements 
and opinions by providers who treated the veteran during his 
lifetime, establish that the changes in the veteran's 
physical abilities were not related to his service-connected 
disabilities.  In particular, the Board notes the conclusion, 
in the discharge summary of the June 1994 to July 1994 VA 
hospitalization, that the veteran's fall after his legs "went 
out on him" was "felt to be secondary to his myositis. "  
These clinical records are persuasive evidence that 
nonservice-connected polymyositis, rather than any service-
connected disability, would have been the primary cause of 
the veteran's fall or difficulty arising from a fall, if a 
fall or inability to arise triggered the veteran's fatal 
myocardial infarction in April 1995.  

The evidence unfavorable to the veteran also includes an 
August 1996 private medical statement from Dr. Farescal.  
Although the appellant contends that his evidence is 
favorable to her claim, in fact, the physician's opinion that 
there was "a strong possibility" that the veteran suffered 
his myocardial infarction while attempting to get to his feet 
is unfavorable to the appellant, because the physician notes 
only that the veteran had a history of polymyositis.  As the 
veteran's polymyositis was not a service-connected disorder, 
and the Dr. Farescal did not discuss any other disorder as 
affecting the veteran's attempt to "get to his feet," the 
August 1996 statement from Dr. Farescal is not favorable to 
the appellant's claim.

Moreover, the record reflects that, in its January 1999 
remand, the Board advised the appellant that Dr. Farescal 
failed to provide the medical basis for his conclusion that a 
fall precipitated a sudden heart attack, or that an attempt 
to get up precipitated a sudden heart attack because of the 
increased difficulty in arising due to service-connected 
disability.  In February 1999, the RO requested additional 
information from Dr. Farescal.  Dr. Farescal did not respond, 
and the RO again requested additional information by a letter 
issued in February 2000, in which the RO provided a copy of 
Dr. Farescal's original statement.  

In April 2003, Dr. Farescal provided an additional statement.  
He noted the veteran's history of polymyositis, hypertension, 
and bullet and shrapnel injuries to his left upper and lower 
extremities during service.  Dr. Farescal noted that the 
veteran became totally disabled to the extent that he 
required a cane for ambulation as a consequence of those 
illnesses and injuries.  Dr. Farescal concluded that, by 
reason of shrapnel wounds which weakened his muscles, the 
veteran's struggle to get up "may have" triggered an acute 
coronary event.  This opinion is only slightly favorable to 
the appellant's claim, since Dr. Farescal's statement that a 
struggle by the veteran to arise after a fall "may have" 
triggered a myocardial infarction is also a recognition that 
such circumstances may not have triggered the fatal 
myocardial infarction.  This opinion is too speculative in 
nature to be of probative value.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  

The April 2003 opinion from Dr. Hoffman similarly lacks 
probative value to support the appellant's claim.  Dr. 
Hoffman provided an opinion that the veteran's muscle 
weakness had two etiologies, with the service-connected past 
shrapnel injuries being one of those two etiologies.  Dr. 
Hoffman noted that it was suspected that the veteran fell and 
was straining to get up from a supine position, and further 
noted that it was "quite logical" that this straining 
triggered an acute myocardial event.  Dr. Hoffman's 
conclusion that such a mechanism for the cause of the 
veteran's death was "quite logical" is, like Dr. Farescal's 
statement that a struggle to arise after a fall "may have" 
triggered a myocardial infarction, a reflection that such a 
chain of circumstances is speculative.  An opinion that it is 
possible or logical that a service-connected disability "may 
have" contributed to the cause of a veteran's death is not 
probative to establish that there was a material or 
substantial contribution or any contribution other than a 
casual contribution.  However, the regulation requires a 
causal contribution, rather than a casual contribution, in 
order to grant service connection for the cause of a 
veteran's death.  See Obert, 5 Vet. App at 33 (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Moreover, Dr. Hoffman noted that the veteran's muscle 
weakness, either as a cause of a fall or as a cause of 
increased straining when the veteran attempted to arise from 
a fall, if a fall occurred prior to the fatal myocardial 
infarction, had two etiologies.  As Dr. Hoffman has not 
indicated whether it was at least as likely as not that the 
service-connected disabilities were the primary cause of a 
fall, or contributed materially or substantially to the 
veteran's fall, his opinion does not provide a factual basis 
upon which the Board may conclude that the veteran's service-
connected disabilities contributed substantially or 
materially to a fall, nor and does Dr. Hoffman's opinion 
provide a factual basis upon which the Board may conclude 
that it is at least as likely as not that service-connected 
disabilities contributed substantially or materially to 
trigger a myocardial infarction.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure). 

Similarly, the June 1995 statement from the appellant's 
neighbor is unfavorable to the appellant's claim.  In 
particular, that neighbor stated that she had lived next door 
to the veteran for approximately twenty-five years.  The 
neighbor stated that, in that time, the veteran's condition 
changed from "a man who could work and have a normal routine" 
to a person who was housebound and who "would fall to the 
ground, for no apparent reason."  Because the medical 
evidence is completely devoid of any indication that the 
veteran's service-connected shrapnel wounds increased in 
severity, and the clinical evidence establishes that the 
primary change in the veteran's health was the development of 
inclusion polymyositis, the neighbor's statement that it was 
a "great strain" for the veteran to hold himself up is 
unfavorable to the appellant's claim. 

The May 1995 statement from K.G., who observed the veteran in 
his work for the school system, is also unfavorable to the 
appellant's claim.  In particular, K.G. stated that the 
veteran performed his duties very well until just before his 
retirement.  As the record establishes that the veteran 
retired in February 1993, and the clinical evidence 
establishes that the diagnosis of inclusion polymyositis was 
assigned proximate to the veteran's retirement from the 
school system, this statement establishes, in essence, that 
the veteran's service-connected disabilities did not impair 
his ability to work until he developed the nonservice-
connected inclusion polymyositis.  This information is 
unfavorable to the appellant's claim.

The April 2002 VA reviewer opinion is the most persuasive, 
though unfavorable, evidence of record.  The reviewer 
discussed the conflicting clinical evidence of record, and 
concluded that the hypothesis that myocardial infarction 
might have been triggered when the veteran attempted to 
regain his feet after a fall was speculative, and was not 
supported by the clinical evidence of record, as the veteran 
had incurred numerous falls prior to his death, and there was 
no clinical evidence of cardiac symptoms or complaints 
following those falls.  Because this opinion discusses the 
rationale for the conclusions, and accounts for conflicting 
clinical opinions, the Board finds that this opinion is the 
most persuasive evidence of record.  

In summary, the clinical evidence of record establishes that, 
in addition to residuals of injuries to the left arm and the 
legs incurred during Korean War service, the veteran had 
significant muscle weakness of the upper and lower 
extremities, bilaterally, due to polymyositis diagnosed in 
1993.  During the veteran's lifetime, his treating providers 
concluded that the veteran had sustained falls as a result of 
polymyositis.  The clinical records and opinions establish 
that it is plausible that the veteran sustained a fall prior 
to incurring a fatal myocardial infarction, and that its was 
possible that, if a fall occurred prior to the myocardial 
infarction, its was possible that the strain of attempting to 
arise from such a fall might have triggered the fatal 
myocardial infarction.  

While the medical evidence establishes that it is at least 
possible ("logical") that the strain of attempting to arise 
from a fall might have triggered the veteran's fatal 
myocardial infarction, the evidence does not establish that 
it is at least as likely as not that such a chain of 
circumstances was the cause of the veteran's death.  Even if 
the Board determined that the medical evidence did establish 
that it was at least as likely as not that a myocardial 
infarction was triggered by strain when the veteran attempted 
to arise from a fall, the preponderance of the clinical 
evidence establishes that it is less than likely that the 
veteran's service-connected disabilities were the primary 
cause of a fall, or of strain to arise from a fall, since the 
preponderance of the medical opinion of record establishes 
that falls from 1993 to the time of the veteran's death were 
due to nonservice-connected myositis.  

The evidence is against a finding that service-connected 
disabilities contributed materially or substantially to 
strain when the veteran attempted to arise from a fall, if he 
did attempt to arise.  Rather, the opinions that such a chain 
of events may have occurred are too speculative to place the 
evidence supporting the appellant's claim in equipoise.  

The Board has considered, as directed by the governing 
regulation, whether there may be a reasonable basis for 
holding that the veteran's service-connected disabilities 
were of such severity as to have a material influence in 
accelerating his death.  However, as discussed above, the 
evidence establishes that such a chain of events, i.e., that 
weakness due to the service-connected disabilities caused 
such a strain, either during a fall or an attempt to arise 
from a fall, that the physical effort triggered a heart 
attack, is possible, but that "possibility" is of a 
speculative nature, and the evidence that such a chain of 
events did occur is not sufficient to reach equipoise.  

The regulation directs that "it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4).  In this case, the 
veteran's service-connected disabilities of the left arm and 
of the legs were not of a progressive or debilitating nature, 
since the veteran worked, generally full-time, following his 
service discharge in 1953, until 1993, when nonservice-
connected polymyositis was diagnosed.  

There is no support in the record, or in any opinion or 
statement, that the veteran incurred hypertension in service, 
proximate to service within any presumptive period, or as a 
result of any service-connected disability, although the 
records of the veteran's VA treatment beginning in January 
1993 reflect that hypertension was present at that time.

The preponderance of the evidence establishes that, although 
it is entirely plausible or logical that the veteran's 
service connected disabilities contributed in some way to his 
death, it is less than likely that the contribution of those 
service-connected disabilities was material or substantial.  
The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable determination, since the evidence is not in 
equipoise.  The claim for service connection for the cause of 
the veteran's death must be denied. 

B.  Claim for DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2004).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans' benefit statute, 38 C.F.R. § 1311(a)(2), 
and stated that VA failed to explain its rationale for 
interpreting these virtually identical statutes (38 U.S.C.A. 
§§ 1311 and 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22 pending 
the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 3.22 were "interpretative," the amendments did 
not make "new law" but merely interpreted existing law, that 
is, the amendments clarified the meaning that the statute had 
all along.

The result of the above is that, at prior procedural 
junctures in this case, VA was required, as part of its duty 
to assist the claimant, to advise the appellant that her 
contentions had raised a claim under 38 U.S.C.A. § 1318.  

Unfortunately, as the result of the Court and Federal Circuit 
decisions described above and issued during the pendency of 
this appeal, it has now been established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C.A. §§ 1311(a)(2) or 1318, no matter 
when the claim was filed.  Thus, the only possible ways for 
the appellant to prevail on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) if the statutory duration 
requirements for a total disability rating were met at the 
time of the veteran's death; or (2) showing that such 
requirements would have been met but for CUE (clear and 
unmistakable error) in a previous decision.

In this case, at the time of his death, the veteran was in 
receipt of a combined 60 percent evaluation based on all 
service-connected disabilities.  The veteran had applied for 
benefits based on individual unemployability due to service-
connected disabilities a few months prior to his death, but 
that claim had not been adjudicated.  Thus, he did not meet 
the statutory duration requirements for a total disability 
rating at the time of his death in April 1995.  

The appellant has not contended that the veteran would have 
been in receipt of a total rating for the required duration 
prior to his death, and facts in this case do not give rise 
to a reasonable possibility that there was CUE.  In 
particular, the veteran worked full-time until February 1993, 
slightly more than two years prior to his death.  Therefore, 
the Board finds that the facts do not give rise to an implied 
claim for CUE.  As the appellant has not submitted a specific 
claim that there was CUE in any decision prior to the 
veteran's death, and the facts do not give rise to any 
implied claim of CUE, this legal theory cannot serve as a 
basis for a more favorable determination in this case.

The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 must be denied as a matter of law, since the Federal 
Circuit has upheld VA's determination that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C.A. §§ 1311(a)(2) or 1318, even though 
that proposition was not settled law when the appellant filed 
her claim in this case.  Since the law is dispositive of this 
case, the benefit of the doubt rule is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed as a matter of law.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


